Citation Nr: 0737002	
Decision Date: 11/26/07    Archive Date: 12/06/07

DOCKET NO.  05-11 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for an acquired mental 
disorder (claimed as schizophrenia).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel

INTRODUCTION

The appellant had active service from July 1984 to December 
1984.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a February 2004 rating decision of the Regional Office 
(RO) of the Department of Veterans Affairs (VA) in Columbia, 
South Carolina.

The appellant testified at a local RO hearing in January 2006 
before a Decision Review Officer.  A transcript of the 
hearing testimony is associated with the claims file.  An 
October 2006 RO letter informed the appellant that his 
requested Travel Board hearing was scheduled for November 16, 
2006.  This letter was sent to the address then of record, 
however, it was returned to VA as undeliverable.  The 
appellant failed to appear for his scheduled hearing, and the 
claims file contains no evidence of him having requested that 
the hearing be rescheduled.  Thus, the hearing request is 
deemed withdrawn.    See 38 C.F.R. § 20.702 (2007).


FINDING OF FACT

The appellant clearly and unmistakably had an acquired mental 
disorder prior to active military service, his pre-existing 
disorder clearly and unmistakably did not increase in 
severity during military service, and a psychosis is not 
shown to have become compensably disabling within a year of 
separation from active duty.


CONCLUSION OF LAW

The acquired mental disorder, including schizophrenia and 
schizoaffective disorder, was not incurred in or aggravated 
by active service, and a psychosis may not be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1111, 1131, 5103, 
5103A, 5107(b) (West 2002 and Supp. 2007); 38 C.F.R. 
§§ 3.159, 3.102, 3.303, 3.304(b), 3.307, 3.309 (2007).

REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, and 5126, have been met.  There is 
no issue as to providing an appropriate application form or 
completeness of the application.  VA notified the appellant 
in March 2003 of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant, and 
notice of what part VA will attempt to obtain.   VA has 
fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
VA informed the claimant of the need to submit or tell the RO 
of all pertinent evidence in his possession.  While he was 
not notified how disability ratings and effective dates are 
assigned, that error is harmless in light of the decision 
reached below.  While the appellant may not have received 
full notice prior to the initial decision, after notice was 
provided the claimant was afforded a meaningful opportunity 
to participate in the adjudication of the claims, and the 
claim was readjudicated.  The claimant was provided the 
opportunity to present pertinent evidence and testimony.  In 
sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.

Governing Law and Regulation

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

Certain chronic disabilities, such as a psychosis, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 C.F.R. §§ 3.307, 3.309.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351.  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to the 
effect that the claim is plausible; lay assertions of medical 
status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

A veteran is presumed to have been in sound condition when 
enrolled for service, except for any disease or injury noted 
at the time of enrollment, or where clear and unmistakable 
evidence demonstrates that the injury or disease existed 
before enrollment and was not aggravated by such service.  
Only such conditions as are recorded in examination reports 
are to be considered as noted.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304(b); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 
2004).

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306.  If a pre- existing disorder is 
"noted" on entering service, the veteran has the burden of 
showing an increase in disability during service.  If the 
veteran meets that burden and shows that an increase in 
disability occurred, the burden then shifts to the government 
to show that any increase was due to the natural progress of 
the disease.  Wagner, 370 F.3d at 1096.

There is no aggravation of a preexisting disease or injury if 
the condition underwent no increase in severity during 
service on the basis of the evidence of record pertinent to 
the manifestations of the disability prior to, during, and 
subsequent to service.  38 C.F.R. § 3.306(b).  Also, 
intermittent or temporary flare-ups during service of a 
preexisting injury or disease do not constitute aggravation; 
rather, the underlying condition, as contrasted with 
symptoms, must have worsened.  Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991).  Accordingly, "a lasting worsening of the 
condition" - that is, a worsening that existed not only at 
the time of separation but one that still exists currently is 
required.  Routen v. Brown, 10 Vet. App. 183, 189 (1997).

Analysis

The appellant's sole active service was the approximately 
five-month period indicated above, which he served shortly 
after enlisting in the Army Reserve.  In his written 
submissions and hearing testimony, the appellant asserts that 
his symptomatology started while he was a member of the 
reserve.  He implied he and his unit were activated for the 
Persian Gulf War, but his wife clarified that, while his unit 
was placed on a readiness status for call-up, and they 
prepared for that eventuality, the appellant was not called 
to active duty for the Persian Gulf War.  Transcript, pp. 2-
3.

Remarkably, records of Kings Park Hospital, New York, note 
the appellant's admission for inpatient treatment for 
disorganized subchronic schizophrenia for approximately two 
weeks in April 1984.  He presented for his Reserve induction 
examination approximately two weeks after his discharge from 
Kings Park.  The April 1984 Report of Examination indicates 
that the appellant failed to disclose his April 1984 
hospitalization during the enlistment process.  Clinical 
evaluation revealed that the appellant was psychiatrically 
normal.

In light of the fact the appellant's diagnosed acquired 
mental disorder was not noted at his induction examination, 
the presumption of soundness applies.  Nonetheless, the 
medical evidence of record clearly and unmistakably shows he 
in fact had a pre-existing acquired mental disorder at the 
time of his induction, though he apparently was asymptomatic 
at the time.  Consequently, the Board finds that the 
presumption of soundness is in fact rebutted, and service 
connection may only be awarded if his preexisting 
schizophrenia/schizoaffective disorder increased in severity 
during his five months of active service, or was compensably 
disabling within a year of separation.  

The appellant asserts he was under a lot of stress during his 
active service which resulted in his being recycled.  While 
that may be true, there is no competent medical evidence to 
support the implied assertion that active duty service 
exacerbated his pre-existing acquired mental disorder.

Following his April 1984 hospitalization at Kings Park 
Hospital, the appellant was transferred to Moffitt Clinic in 
an outpatient status.  A November 1984 Release/Termination 
Summary from Moffitt Clinic appears to indicate the appellant 
presented during the period he would have been in active 
service at Ft. Leonard Wood, Missouri, but it is unclear.  
The summary notes that the appellant only came to the clinic 
on two occasions, but he never saw a therapist.  It also 
notes that, in addition to post-hospitalization treatment, he 
also sought therapy for marital problems.  Many efforts were 
exerted to contact him, but he never responded.  The social 
worker noted on the form that the appellant appeared to be in 
good health, and that his discharging psychiatrist 
anticipated he would poorly comply with his medication and 
relapse into his depression.  It is unclear whether the 
social worker was concluding the appellant appeared in good 
health from the state of her file or due to the appellant 
actually being physically present.  In view of the entry that 
the appellant never responded to prior contacts, the more 
likely inference is that the social worker deduced his 
apparent good health from the state of the appellant's 
records before her and the fact he never appeared for 
therapeutic counseling.  In any event, Moffitt Clinic 
terminated the appellant's as an outpatient in mid-November 
1984.  The diagnosis was subacute disorganized schizophrenia.

Service medical records are entirely negative for any entries 
related to complaints, findings, or treatment, for any 
symptoms related to an acquired mental disorder for the 
period July to December 1984.  This is clear and unmistakable 
evidence that he was asymptomatic during active service.  
There is no physical examination of record for his release 
from active service, but the available evidence of record 
clearly and unmistakably shows that any preexisting 
psychiatric disorder did not permanently worsen during the 
appellant's five month tour of duty.

Private records note that he again required inpatient 
treatment in March 1988, with outpatient status from March to 
June 1988, and inpatient treatment again in April 1993.  
Notably, his Reserve service medical records neither show 
entries for these events, nor do they reveal any pertinent 
findings or competent opinion evidence linking a psychiatric 
disorder to service.

A February 1990 Report Of Periodic Examination revealed that 
the appellant was clinically normal psychiatrically.  The 
appellant did not indicate his prior history of treatment for 
a mental disorder on the February 1990 Report Of Medical 
History, even though private records show he received in-
patient treatment again in 1988 while a civilian.

The appellant has not presented any competent evidence 
whatsoever to show that his pre-existing acquired mental 
disorder increased in severity during his brief active 
service.  His repeated assertions that it had its inception 
during his active service is contrary to the probative 
medical evidence of record, which shows that was not the 
case.  His wife noted her amazement that the appellant was 
accepted and remained in the Reserve.  Neighbors told her 
they saw him marching around a park in uniform as if he was 
in training.  She would get him to the doctor and get him on 
his medication.  Transcript, p. 5.  It is notable that his 
reserve unit noted no abnormal behavior.

The RO sought the appellant's reserve records in November 
2005 and received no response.  Although the appellant's 
official discharge from the Army Reserve was in 1995, the 
claims file contains no record of his earned points.  His DD-
214 notes only two months of prior inactive service at the 
time of his release from active service.  Thus, while service 
connection may be warranted for a disease or injury incurred 
during periods of active or inactive duty for training, the 
probative evidence of record clearly shows the appellant's 
acquired mental disorder had its inception prior to his entry 
into active service.  There simply is no evidence that his 
pre-existing acquired mental disorder increased in severity 
during his brief active service, nor is there any competent 
evidence that the disorder was compensably disabling within a 
year of separation from active duty.  Consequently, the 
presumption of aggravation is not triggered.  

Thus, the evidence is found to clearly and unmistakably rebut 
the presumption of soundness and any presumption of in-
service aggravation.  38 C.F.R. §§ 3.303, 3.304(a), 3.306(a).  

The benefit sought on appeal is denied.


ORDER

Entitlement to service connection for an acquired mental 
disorder (claimed as schizophrenia) is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


